BOND, Chief Justice
(dissenting).
I am not in accord with the action of the majority in sustaining appellee’s motion for writ of certiorari to bring up a belated nunc pro tunc order of the trial court, showing that appellee’s motion for a new trial was presented to the court and by it over*772ruled, appellee excepted and gave notice of appeal to this court, for the following reasons: (1) This court is without jurisdiction to entertain such motion; and (2) appellee is guilty of gross laches in not calling the matter to the attention of this court before the opinion by this court was handed down, motion for rehearing overruled, the judgment final, and the Supreme Court acquired jurisdiction of appellant’s application for writ of error.
The record shows that the opinion of this court was handed down on September 18, 1942; appellant’s motion for rehearing overruled oil October 23, 1942, and the judgment of this court became final and jurisdiction lost when appellant filed his application for writ of error on November 20, 1942. Appellee’s belated motion to amend the record on this appeal by the nunc pro tunc order of the trial court was filed after the Supreme Court was clothed with jurisdiction of this cause, hence it alone has the power to entertain the belated motion to amend the record. This court has lost jurisdiction of the cause.
It is settled in this state that the jurisdiction of the Supreme Court attaches when the application for writ of error is filed with the Court of Civil Appeals to which the application is directed. The rule is stated in 3 Tex.Jur., 367, Sec. 261 (citing many authorities): “Perfection of an appeal transfers the entire controversy to the appellate court, and clothes it with plenary exclusive jurisdiction over the entire controversy, both as to the parties and the subject matter * * * In other words a suit is pending in the reviewing court immediately upon perfection of the appeal, though active jurisdiction for the purpose of adjudicating the case does not attach until compliance with the requirements as to filing transcript, and serving the citation in error.”
Furthermore, aside from the patent jurisdictional question, appellee’s belated motion to amend the record should not, because of laches, be entertained by this court. The opinion of the majority and the dissent thereto each recites the fact that ap-pellee’s motion for new trial was never called to the attention of the trial court and was never acted upon by the judge thereof. Appellee’s attention was also called to such failure in brief of appellant in argument of counsel before this court, and in appellant’s motion for rehearing. It will be observed that the opinion of the majority bases its action in affirming the conclusion of the trial court in disregarding the findings of the jury “that there was no deed” — a material issue in this case — on ap-pellee’s motion for a new trial notwithstanding the record revealed that the trial court took no action on the motion. Now it appears from the belated nunc pro tunc order made by the trial court after this court had lost jurisdiction of the appeal, that appellee’s motion for new trial was in fact, overruled, and appellee gave notice of appeal to this court.
The issue of misconduct of the jury was a controversial issue; The testimony offered on appellee’s motion for new trial was controverted, froim which the' trial court could reasonably have drawn its own conclusion. If the trial court passed on the evidence and overruled appellee’s mo- . tion, as reflected in the trial court’s belated nunc pro tunc order, then clearly the trial court found that there was no misconduct, which conclusion is binding upon this court. Such finding undermines the majority opinion and magnifies the error in affirming the conclusion of the trial court on the issue of misconduct of the jury, when now it appears that the trial court (conceding the nunc pro tunc order is based on the record) finds there was no misconduct.
In all fairness to this appeal, the belated motion to amend the record should be denied, and this appeal determined from the record as submitted to this court and upon which its opinion and judgment are based. Appellee should not be permitted to say the trial court erred in overruling her motion for new trial, and seek a retrial of the issues, and on appeal, take an inconsistent position, seeking affirmance on the same ground.
I respectfully register my dissent.